





Exhibit 10.2





















EDISON INTERNATIONAL


2008 EXECUTIVE DEFERRED COMPENSATION PLAN










Amended and Restated Effective
October 24, 2012













































--------------------------------------------------------------------------------





2008 EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS
 
 
 
Section
Title
Page
 
 
 
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 DEFERRAL ELECTIONS
4
 
2.1 Elections
4
 
2.2 Vesting
8
ARTICLE 3 MATCHING CREDITS
8
 
3.1 Amount
8
 
3.2 Vesting
8
ARTICLE 4 DEFERRAL ACCOUNTS
8
 
4.1 Deferral Accounts
8
 
4.2 Timing of Credits
8
 
4.3 Statement of Accounts
9
ARTICLE 5 PAYMENT ELECTIONS
9
 
5.1 Primary Payment Election
9
 
5.2 Contingent Payment Election
10
 
5.3 Changes to Payment Elections
11
 
5.4 Small Benefit Exception
11
 
5.5 Six-Month Delay in Payment for Specified Employees
11
 
5.6 Conflict of Interest Exception, Etc
11
ARTICLE 6 SURVIVOR BENEFITS
12
 
6.1 Payment
12
 
6.2 Special Increase
12
ARTICLE 7 BENEFICIARY DESIGNATION
12
ARTICLE 8 CONDITIONS RELATED TO BENEFITS
13
 
8.1 Nonassignability
13
 
8.2 Unforeseeable Emergency Distribution
13
 
8.3 No Right to Assets
13
 
8.4 Protective Provisions
14
 
8.5 Constructive Receipt
14
 
8.6 Withholding
14
 
8.7 Incapacity
15


i

--------------------------------------------------------------------------------



2008 EXECUTIVE DEFERRED COMPENSATION PLAN
TABLE OF CONTENTS
 
 
 
Section
Title
Page
 
 
 
ARTICLE 9 PLAN ADMINISTRATION
15
 
9.1 Plan Interpretation
15
 
9.2 Limited Liability
15
ARTICLE 10 AMENDMENT OR TERMINATION OF PLAN
15
 
10.1 Amendment of Plan
15
 
10.2 Termination of Plan
15
 
10.3 Amendment or Termination after Change in Control
16
 
10.4 Exercise of Power to Amend or Terminate
16
ARTICLE 11 CLAIMS AND REVIEW PROCEDURES
16
 
11.1 Claims Procedure for Claims Other Than for Vesting due to Disability
16
 
11.2 Claims Procedure for Claims due to Disability
17
 
11.3 Dispute Arbitration
18
ARTICLE 12 MISCELLANEOUS
19
 
12.1 Successors
19
 
12.2 Trust
19
 
12.3 Employment Not Guaranteed
19
 
12.4 Gender, Singular and Plural
19
 
12.5 Captions
20
 
12.6 Validity
20
 
12.7 Waiver of Breach
20
 
12.8 Applicable Law
20
 
12.9 Notice
20
 
12.10 ERISA Plan
20
 
12.11 Statutes and Regulations
20
















ii

--------------------------------------------------------------------------------



EDISON INTERNATIONAL


2008 EXECUTIVE DEFERRED COMPENSATION PLAN


Amended and Restated Effective October 24, 2012


PREAMBLE


The purpose of this Plan is to provide Eligible Employees of participating
Affiliates with the opportunity to defer payment and taxation of some elements
of their compensation.
This Plan applies to amounts arising from deferrals of compensation earned or
determined after December 31, 2004 and to amounts that vested after December 31,
2004, and is intended to comply with Section 409A of the Internal Revenue Code
and the regulations issued thereunder. This version of the Plan applies to
amounts arising from deferrals of compensation pursuant to deferral elections
made on or after December 1, 2012; however any deferral elections made after
this date with respect to Salary or Bonus amounts earned for services performed
during the 2012 Plan Year by an employee who first becomes an Eligible Employee
during 2012 shall be subject to the terms and conditions of this Plan as in
effect at the beginning of the 2012 calendar year. For the terms and conditions
applicable to amounts deferred under this Plan pursuant to deferral elections
made prior to that date, refer to the version of this Plan as in effect at the
time of the applicable deferral election.


ARTICLE 1
DEFINITIONS


Capitalized terms in the text of the Plan are defined as follows:
Administrator means the Compensation and Executive Personnel Committee of the
Board of Directors of EIX.
Affiliate means EIX or any corporation or entity which (i) along with EIX, is a
component member of a "controlled group of corporations" within the meaning of
Section 414(b) of the Code, and (ii) has approved the participation of its
Executives in the Plan.
Beneficiary means the person or persons or entity designated as such in
accordance with Article 7 of the Plan.
Board means the Board of Directors of EIX.
Bonus means the dollar amount of bonus awarded by the Employer to the
Participant pursuant to the terms of the Executive Incentive Compensation Plan,
the 2007 Performance Incentive Plan, or a successor plan governing annual
executive bonuses, before reductions for deferrals under the Plan, provided such
award constitutes “performance-based compensation” within the meaning of
Treasury Regulation Section 1.409A-1(e).

1

--------------------------------------------------------------------------------



Change in Control means a Change in Control of EIX as defined in the Severance
Plan.
Code means the Internal Revenue Code of 1986, as amended.
Contingent Event means the Participant's Disability or death while employed by
an Affiliate or Separation from Service for other reasons if such event occurs
prior to the Participant's Retirement.
Contingent Payment Election means an election regarding the time and form of
payment made or deemed made in accordance with Section 5.2.
Crediting Rate means the rate at which interest will be credited to Deferral
Accounts. The rate will be determined annually in advance of the calendar year
and will be equal to the average monthly Moody's Corporate Bond Yield for Baa
Public Utility Bonds for the 60 months preceding November 1st of the prior year.
EIX reserves the right to prospectively change the definition of Crediting Rate.
Deferral Account means the notional account established for record keeping
purposes for a Participant pursuant to Article 4 of the Plan.
Deferral Election means the Participant's written election to defer amounts
under the Plan, submitted to the Administrator in the manner prescribed by the
Administrator.
Deferral Period means the Plan Year covered by a valid Deferral Election
previously submitted by a Participant, or in the case of a newly eligible
Participant, the balance of the Plan Year following the date of the Deferral
Election.
Disability means the Participant (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months or (ii) is, by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, receiving income replacement benefits for a period of not
less than three months under a plan covering employees of the Employer.
Dividend Equivalent means an amount equal to the dividend declared by the Board
on one share of EIX common stock for any calendar quarter.
EIX means Edison International.
Eligible Employee means an Executive of an Affiliate, who (i) is a U.S. employee
or an expatriate who is based and paid in the U.S., (ii) is designated by the
Administrator as eligible to participate in the Plan (subject to the restriction
in Section 8.2 of the Plan), and (iii) qualifies as a member of a "select group
of management or highly compensated employees" under ERISA.
Employer means the Affiliate employing the Participant. Notwithstanding the
foregoing, with respect to a particular Participant's benefits under the Plan,
for purposes of determining which Affiliate is obligated to pay such benefits,
Employer as to such Participant and benefits means the Affiliate employing the
Participant upon the Participant's Separation from Service (or, as to any
distribution of any benefit under the Plan prior to the Participant's Separation
from Service, the Affiliate employing the Participant at the time of such
distribution).
ERISA means the Employee Retirement Income Security Act of 1974, as amended.

2

--------------------------------------------------------------------------------



Executive means an employee of an Affiliate who is designated an Executive by
the CEO of that Affiliate or who is elected as a Vice President or officer of
higher rank by the board of that Affiliate or by the Board.
Executive Salary Deferral means the percentage deferred from Salary under this
Plan. The Executive Salary Deferral is subtracted from Salary before Savings
Plan contributions are calculated.
Matching Credits means the credits added to the Participant's Deferral Account
under Article 3.
Matching Base means the amount of the Executive Salary Deferral plus the amount,
if any, by which the Participant's Salary in a calendar year minus the Executive
Salary Deferral for that calendar year exceeds the Code Section 401(a)(17)
compensation limit.
Participant means an Eligible Employee who has completed a Deferral Election
with respect to future payments pursuant to Article 2 of the Plan, or an
employee or former employee who has a Deferral Account balance.
Payment Election means a Primary Payment Election or a Contingent Payment
Election.
Plan means the EIX 2008 Executive Deferred Compensation Plan.
Plan Year means the calendar year.
Primary Payment Election means an election regarding the time and form of
payments made or deemed made in accordance with Section 5.1.
Qualifying Award means an award granted to an Eligible Employee under the EIX
Management Long-Term Incentive Compensation Plan, the EIX Officer Long-Term
Incentive Compensation Plan, the EIX Equity Compensation Plan, or the EIX 2007
Performance Incentive Plan, other than an EIX nonqualified stock option, and
evidenced in writing that provides (or is amended to provide) that the award may
be deferred under this Plan.
Retirement means a Separation from Service under terms constituting a retirement
for purposes of the EIX 2008 Executive Retirement Plan.
Salary means the Participant's basic pay from the Employer (excluding Bonuses,
Special Awards, commissions, severance pay, and other non-regular forms of
compensation) before reductions for deferrals under the Plan or the Savings
Plan.
Savings Plan means the Edison 401(k) Savings Plan.
Separation from Service occurs when a Participant dies, retires, or otherwise
has a termination of employment from the Employer that constitutes a “separation
from service” within the meaning of Treasury Regulation Section 1.409A-1(h)(1),
without regard to the optional alternative definitions available thereunder.
Severance Plan means the EIX 2008 Executive Severance Plan (or any similar
successor plan).
Similar Plan means a plan required to be aggregated with this Plan under
Treasury Regulation Section 1.409A-1(c)(2)(i).
Special Award means an award other than Salary, Bonus or a Qualifying Award that
is payable in cash at a future date.

3

--------------------------------------------------------------------------------



Specified Employee means a Participant who is designated as an elected Vice
President or above by the Administrator, using the identification date and
methods determined by the Administrator.
Termination of Employment means the voluntary or involuntary Separation from
Service for any reason other than Retirement or death.
Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant's
Beneficiary, or the Participant's spouse or dependent (as defined in Code
Section 152, without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B)); loss
of the Participant's property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
not as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant's control.
Valuation Date means the last day of the month in which the final day of
employment falls prior to Separation from Service, unless distribution is
scheduled or required to commence on a date other than the first day of the
month following Separation from Service, in which latter case Valuation Date
means the day before distribution is scheduled or required to commence.
Years of Service. Years of vesting service credited under the terms of the EIX
2008 Executive Retirement Plan.


ARTICLE 2
DEFERRAL ELECTIONS


2.1 Elections
(a)    Salary. An Eligible Employee may elect to defer Salary under the Plan by
submitting a Salary Deferral Election to the Administrator specifying the whole
percentage of Salary to be deferred prior to the beginning of the Plan Year
during which the Eligible Employee performs the services for which such Salary
is to be earned. The maximum Salary Deferral is 75% of Salary. Once made, a
Salary Deferral Election (including any election regarding time and form of
payment) will continue to apply for subsequent Deferral Periods unless (i) the
Eligible Employee submits a new Salary Deferral Election during a subsequent
enrollment period changing the deferral amount or revoking the existing
election, or (ii) the Participant is not an Eligible Employee on the last day of
a subsequent enrollment period.
(b)    Bonus. An Eligible Employee may elect to defer some or all of his or her
Bonus by submitting a Bonus Deferral Election to the Administrator prior to the
date that is six months before the end of the performance period and in no event
later than the date the Bonus has become readily ascertainable. Notwithstanding
the foregoing, either generally or as to a particular Bonus, the Administrator
may, but need not, require that Bonus Deferral Elections be submitted to the
Administrator prior to the beginning of the Plan Year during which the Eligible
Employee performs the services for which such Bonus is to be earned. The maximum
Bonus Deferral is 100% of Bonus.
Once made, a Bonus Deferral Election (including any election regarding time and
form of payment) will continue to apply for subsequent Deferral Periods unless
(i) the Eligible Employee submits a new Bonus Deferral Election during a
subsequent enrollment period changing the

4

--------------------------------------------------------------------------------



deferral amount or revoking the existing election, or (ii) the Participant is
not an Eligible Employee on the last day of a subsequent enrollment period.
(c)    Initial Eligibility. Notwithstanding the foregoing, an employee who first
becomes an Eligible Employee during a Plan Year may make an initial Deferral
Election for the deferral of Salary or Bonus, provided that such Eligible
Employee has not previously become eligible to participate in this or any
Similar Plan. Any Salary Deferral Election must be made within thirty days after
the date the employee becomes an Eligible Employee and shall apply to Salary
earned for services performed after the election is submitted to the
Administrator. If the employee first becomes an Eligible Employee prior to
establishment of the performance criteria for a Bonus, the Eligible Employee may
make the Bonus Deferral Election prior to the date that is six months before the
end of the performance period but not later than the date the Bonus has become
readily ascertainable. If the employee first becomes an Eligible Employee after
establishment of the performance criteria or less than six months before the end
of the Deferral Period, such Bonus Deferral Election must be made within thirty
days after the date the employee becomes an Eligible Employee and shall apply to
that portion of the Bonus earned during the Plan Year multiplied by the ratio of
the number of days remaining in the calendar year after the election is
submitted to the Administrator to the total number of days during the Plan Year
that such Employee is employed by an Affiliate.
(d)    Qualifying Awards. An Eligible Employee may elect to defer payment of
some or all of his or her Qualifying Awards by submitting a Qualifying Award
Deferral Election to the Administrator specifying the whole percentage of his or
her Qualifying Awards to be deferred. With respect to a Qualifying Award that
was granted on or before December 31, 2012 with respect to a performance period
scheduled to end on or after December 31, 2013, and that is “performance-based
compensation” within the meaning of Treasury Regulation Section 1.409A-1(e), the
Eligible Employee must submit his or her Qualifying Award Deferral Election to
the Administrator not later than December 31, 2012. Otherwise, the Participant
must submit his or her Qualifying Award Deferral Election to the Administrator
prior to the beginning of the Plan Year in which such Qualifying Award is
granted.
In the circumstances provided in the next two sentences, the Administrator may,
but need not, extend the applicable Qualifying Award Deferral Election deadlines
either generally or as to a particular Qualifying Award.  With respect to any
Qualifying Award that qualifies as “performance-based compensation,” within the
meaning of Treasury Regulation Section 1.409A‑1(e), the Administrator may permit
the Qualifying Award Deferral Election to be made prior to the date that is six
months before the end of the performance period and in no event later than the
date the Qualifying Award has become readily ascertainable. With respect to any
Qualifying Award that is subject to a substantial risk of forfeiture at grant,
the Administrator may permit the Qualifying Award Deferral Election to be made
not more than thirty days following the date the Qualifying Award is granted,
provided that the Deferral Election is not made later than the date that is
twelve months before the Qualifying Award could cease to be subject to a
substantial risk of forfeiture other than due to death, Disability or a change
in the ownership or effective control or a change in the ownership of a
substantial portion of the assets of EIX within the meaning of Treasury
Regulation Section 1.409A-3(i)(5).
Notwithstanding the foregoing, an employee who first becomes an Eligible
Employee during a Plan Year may make an initial Deferral Election for the
deferral of some or all of his or her

5

--------------------------------------------------------------------------------



Qualifying Awards, provided that such Eligible Employee has not previously
become eligible to participate in this or any Similar Plan. Such Qualifying
Award Deferral Election must be made within thirty days after the date the
employee becomes an Eligible Employee. The Deferral Election shall apply to the
entire specified portion of the Qualifying Award to which it relates if either
(i) the Qualifying Award qualifies as “performance-based compensation,” within
the meaning of Treasury Regulation Section 1.409A-1(e), and the Qualifying Award
Deferral Election is made prior to the establishment of performance criteria for
the Qualifying Award and the date that is six months before the end of the
performance period and in no event later than the date the Qualifying Award has
become readily ascertainable, or (ii) the Qualifying Award is subject to a
substantial risk of forfeiture at grant and the Qualifying Award Deferral
Election is made not more than thirty days following the date the Qualifying
Award is granted, provided that the Deferral Election is not made later than the
date that is twelve months before the Qualifying Award could cease to be subject
to a substantial risk of forfeiture other than due to death, Disability or a
change in the ownership or effective control or a change in the ownership of a
substantial portion of the assets of EIX within the meaning of Treasury
Regulation Section 1.409A-3(i)(5). If the preceding sentence does not apply, the
Qualifying Award Deferral Election shall apply to that portion of the related
Qualifying Award multiplied by the ratio of the number of days remaining in the
applicable performance period (or the number of days remaining in the applicable
service period if the Qualifying Award is not a performance-based vesting award)
after the election is submitted to the Administrator to the total number of days
during that performance period (or that service period, as the case may be) that
such Employee is employed by an Affiliate.
The Qualifying Award remains subject to all applicable limitations as to the
time or times during which it may become payable or the conditions for payment
as provided in the terms and conditions of the Qualifying Award. Once made, a
Qualifying Award Deferral Election (including any election regarding time and
form of payment) will continue to apply for subsequent Deferral Periods unless
(i) the Eligible Employee submits a new Qualifying Award Deferral Election
during a subsequent enrollment period changing the deferral amount or revoking
the existing election, or (ii) the Participant is not an Eligible Employee on
the last day of a subsequent enrollment period; provided that a Deferral
Election made prior to December 1, 2012 shall not be given effect as to any
Qualifying Award to the extent that the Participant had the ability on or after
December 1, 2012 to make a new Deferral Election as to that Qualifying Award.
(e)    Special Awards. An Eligible Employee may elect to defer payment of some
or all of his or her Special Awards by submitting a Special Award Deferral
Election to the Administrator specifying the whole percentage of his or her
Special Awards to be deferred. With respect to any Special Awards that are
“performance-based compensation,” within the meaning of Treasury Regulation
Section 1.409A-1(e), the Eligible Employee must submit his or her Special Award
Deferral Election to the Administrator prior to the date that is six months
before the end of the performance period and in no event later than the date the
Special Award has become readily ascertainable. With respect to any Special
Awards that are not “performance-based compensation,” within the meaning of
Treasury Regulation Section 1.409A-1(e), the Eligible Employee must submit his
or her Special Award Deferral Election to the Administrator either (i) in the
case of a Special Award that is subject to a substantial risk of forfeiture at
grant, within thirty days following the date the Special Award is granted, but
in no event later than the date

6

--------------------------------------------------------------------------------



that is twelve months before the Special Award could cease to be subject to a
substantial risk of forfeiture other than due to death, Disability or a change
in the ownership or effective control or a change in the ownership of a
substantial portion of the assets of EIX within the meaning of Treasury
Regulation Section 1.409A-3(i)(5), or (ii) otherwise, prior to the beginning of
the Plan Year in which such Special Award is given.
An employee who first becomes an Eligible Employee during a Plan Year may make
an initial Deferral Election for the deferral of some or all of his or her
Special Awards, provided that such Eligible Employee has not previously become
eligible to participate in this or any Similar Plan. Such Special Award Deferral
Election must be made within thirty days after the date the employee becomes an
Eligible Employee. The Deferral Election shall apply to the entire specified
portion of the Special Award to which it relates if either (i) the Special Award
qualifies as “performance-based compensation,” within the meaning of Treasury
Regulation Section 1.409A-1(e), and the Special Award Deferral Election is made
prior to the establishment of performance criteria for the Special Award and the
date that is six months before the end of the performance period and in no event
later than the date the Special Award has become readily ascertainable, or (ii)
the Special Award is subject to a substantial risk of forfeiture at grant and
the Special Award Deferral Election is made not more than thirty days following
the date the Special Award is granted, provided that the Deferral Election is
not made later than the date that is twelve months before the Special Award
could cease to be subject to a substantial risk of forfeiture other than due to
death, Disability or a change in the ownership or effective control or a change
in the ownership of a substantial portion of the assets of EIX within the
meaning of Treasury Regulation Section 1.409A-3(i)(5). If the preceding sentence
does not apply, the Special Award Deferral Election shall apply to that portion
of the related Special Award multiplied by the ratio of the number of days
remaining in the applicable performance period (or the number of days remaining
in the applicable service period if the Special Award is not a performance-based
vesting award) after the election is submitted to the Administrator to the total
number of days during that performance period (or that service period, as the
case may be) that such Employee is employed by an Affiliate.
Notwithstanding the foregoing, either generally or as to a particular Special
Award, the Administrator may, but need not, require that Special Award Deferral
Elections be submitted to the Administrator prior to the beginning of the Plan
Year in which such Special Award is given.
The Special Award remains subject to all applicable limitations as to the time
or times during which it may become payable or the conditions for payment as
provided in the terms and conditions of the Special Award. Once made, a Special
Award Deferral Election (including any election regarding time and form of
payment) will continue to apply for subsequent Deferral Periods unless (i) the
Eligible Employee submits a new Special Award Deferral Election during a
subsequent enrollment period changing the deferral amount or revoking the
existing election, or (ii) the Participant is not an Eligible Employee on the
last day of a subsequent enrollment period; provided that a Deferral Election
made prior to December 1, 2012 shall not be given effect as to any Special Award
to the extent that the Participant had the ability on or after December 1, 2012
to make a new Deferral Election as to that Special Award.

7

--------------------------------------------------------------------------------



2.2 Vesting
Amounts deferred under this Article 2 and any earnings thereon will be 100%
vested at all times. Notwithstanding the foregoing, any Special Award deferred
under Section 2.1(e) and any earnings thereon may be subject to vesting terms.
Any such deferred Special Award shall fully vest upon the Participant's
Separation from Service if the Participant is entitled to receive benefits under
the Severance Plan and has satisfied all conditions for such benefits.
ARTICLE 3
MATCHING CREDITS
3.1 Amount
Matching Credits in each calendar year will be added by the Employer to the
Participant's Deferral Account under this Plan equal to (i) the lesser of the
amount of Salary earned in the calendar year and deferred under the Plan or 6%
of the Participant's Matching Base for the calendar year, plus (ii) the lesser
of one-half of the amount of Bonus deferred under the Plan or 3% of the Bonus.
Matching Credits added to the Participant's Deferral Account shall be subject to
the payment election provisions of Article 5 (and, for the avoidance of doubt,
will become payable pursuant to the Deferral Election made or deemed made in the
year prior to the calendar year the Matching Credits are added to the
Participant's Deferral Account).
3.2 Vesting
The Participant's Matching Credits and earnings thereon will vest (i) when the
Participant has completed five Years of Service with an Affiliate, (ii) upon the
Participant's Disability while employed with an Affiliate, (iii) upon the
Participant's death while employed with an Affiliate, or (iv) upon the
Participant's Separation from Service if the Participant is entitled to benefits
under the Severance Plan and has satisfied all conditions for such benefits.


ARTICLE 4
DEFERRAL ACCOUNTS


4.1 Deferral Accounts
Solely for record keeping purposes, the Administrator will maintain a Deferral
Account for each Participant with such subaccounts as the Administrator or its
record keeper finds necessary or convenient in the administration of the Plan.
4.2 Timing of Credits
(a)    Salary, Bonus and Special Award Deferrals. The Administrator will credit
to the Participant's Deferral Account the Salary, Bonus and Special Award
deferrals under Article 2 at the time such amounts would otherwise have been
paid to the Participant but for the Deferral Election.
(b)    Matching Credits. Matching Credits under Article 3 will be credited
(conditionally until vested) to the Deferral Account at the same time the
related deferrals are credited to the Deferral Account.

8

--------------------------------------------------------------------------------



(c)    Qualifying Awards. As of the date immediately following the vesting or
performance period of a Qualifying Award, or as of the ex-dividend date in the
case of Dividend Equivalents, a Participant's Deferral Account will be credited
with the deferred amount.
(d)    Interest Crediting Dates. The Administrator will credit interest at the
Crediting Rate to the Participant's Deferral Account on a daily basis,
compounded annually.
4.3 Statement of Accounts
The Administrator will periodically either provide or make available to each
Participant a statement setting forth the balance of the Deferral Account
maintained for the Participant.


ARTICLE 5
PAYMENT ELECTIONS


5.1 Primary Payment Election
As part of a Deferral Election, a Participant may make a Primary Payment
Election specifying the payment schedule for each subaccount that will be
created as a result of the Deferral Election. The choices available for a
Primary Payment Election are as follows:
(a)    Monthly installments for 60 to 180 months; or
(b)    A single lump sum; or
(c)    Two to fifteen installments paid annually; or
(d)    Any combination of the preceding three choices.
Payments under this Primary Payment Election may commence upon (i) the first day
of a specified month and year that may be no later than the month and year in
which the Participant attains age 75; (ii) the Participant's Retirement; or
(iii) the first day of the month that is a specified number of months following
the Participant's Retirement or the first day of a specified month a specified
number of years following the calendar year in which Retirement occurs (provided
that if the date otherwise determined pursuant to this clause (iii) is later
than the month and year in which the Participant attains age 75, the date
pursuant to this clause (iii) shall be the later of the Participant's Retirement
or the month and year in which the Participant attains age 75).
Subject to Section 5.5, lump sum payments or initial installment payments will
be made within 60 days of the scheduled dates. Interest will be added to the
payment amount for the days elapsed between the scheduled payment date and the
actual date of payment. Notwithstanding anything to the contrary in a
Participant Deferral Election, payments from a Participant's Deferral Account
will be subject to the following earliest payment date rules: (i) no subaccount
relating to a Bonus Deferral Election may be scheduled to commence payment or be
paid until the first day of the fourth month in the Plan Year immediately
following the Plan Year for which the Bonus was awarded (for example, April 1,
2014 as to a Bonus awarded for 2013); and (ii) no subaccount relating to a
Qualifying Award Deferral Election or Special Award Deferral Election with
respect to “performance-based compensation” within the meaning of Treasury
Regulation Section 1.409A-1(e) may be scheduled to commence payment or be paid
until the first day of the fourth month in the Plan Year immediately following
the Plan Year in which the corresponding

9

--------------------------------------------------------------------------------



performance period is scheduled to end. If the foregoing earliest payment date
rules apply to any payment to be paid in installments, the first installment
shall be paid on the applicable earliest payment date and subsequent
installments shall be paid over the applicable installment period. The foregoing
earliest payment date rules shall apply to payments under both Primary Payment
Elections and Contingent Payment Elections.
If paid in installments, the installments will be paid in amounts that will
amortize the Deferral Account or subaccount balance with interest credited at
the Crediting Rate over the period of time benefits are to be paid. For purposes
of calculating installments, the Deferral Account or subaccount will be valued
as of the Valuation Date and subsequently as of December 31 each year with
subsequent installments adjusted for the next calendar year according to
procedures established by the Administrator. Notwithstanding anything herein to
the contrary, distribution in installments shall be treated as a single payment
as of the date of the initial installment for purposes of Section 409A of the
Code. If paid in monthly installments, the installments may be paid in a single
check each month or in more than one check for any given month, provided that in
either such case the total amount of the monthly payment shall not change.
If no Primary Payment Election has been made, the Primary Payment Election shall
be deemed to be a single lump sum upon the Participant's Retirement (or, if
earlier, the Participant's death or Disability).
5.2 Contingent Payment Election
As part of a Deferral Election, a Participant may make a Contingent Payment
Election for each of the Contingent Events of (1) the Participant's death while
employed by an Affiliate, (2) the Participant's Disability while employed by an
Affiliate and (3) Termination of Employment, for each subaccount that will be
created as a result of the Deferral Election, which Contingent Payment Election
will take effect upon the first Contingent Event, if any, that occurs before the
Participant's Retirement (if the Participant specified a payment schedule
determined by reference to Retirement in Section 5.1) or the first day of a
specified month and year elected by the Participant pursuant to Section 5.1. The
choices available for the Contingent Payment Election are those specified in
Section 5.1 except that the references to Retirement shall instead refer to the
applicable Contingent Event.
If the Participant has made no Contingent Payment Election and a Contingent
Event occurs prior to Retirement (if the Participant specified a payment
schedule determined by reference to Retirement in Section 5.1) or the first day
of a specified month and year elected by the Participant pursuant to Section
5.1, the Administrator will pay the benefit as specified in the Participant's
Primary Payment Election, except that payments scheduled for payment or
commencement of payment “upon Retirement,” or with a payment date determined by
reference to “Retirement,” will be paid, commence, or have payment determined by
a reference to, the first day of the month following the month in which the
Contingent Event occurs. If the Participant has made neither a Contingent
Payment Election nor a Primary Payment Election and a Contingent Event occurs
prior to Retirement, the Payment Election shall be deemed to be a single lump
sum upon the Participant's Contingent Event, subject to the earliest payment
date rules in Section 5.1.

10

--------------------------------------------------------------------------------



5.3 Changes to Payment Elections
Participants may change a Primary Payment Election or Contingent Payment
Election, including a deemed Payment Election, after the period allowed for the
initial Deferral Election by submitting a new written Payment Election to the
Administrator in the manner prescribed by the Administrator, subject to the
following conditions: (1) the new Payment Election shall not be effective unless
made at least twelve months before the payment or commencement date scheduled
under the prior Payment Election; (2) the new Payment Election must defer a lump
sum payment or commencement of installment payments for a period of at least
five years from the date that the lump sum would have been paid or installment
payments would have commenced under the prior Payment Election and (3) the
election shall not be effective until twelve months after it is submitted to the
Administrator. If at the time a new Payment Election is submitted, the
Administrator determines that imposition of the five-year delay would require
that a Participant's payments begin after he or she has attained age 75, then
the Participant will not be permitted to make a new Payment Election. The
payment schedules available under a new Payment Election are those specified in
Section 5.1 and 5.2 (as applicable), subject to the conditions specified in this
paragraph.
5.4 Small Benefit Exception
Notwithstanding the foregoing, the Administrator may, in its sole discretion and
as determined by it in writing, pay the benefits in a single lump sum if the sum
of all benefits payable to the Participant under this Plan and all Similar Plans
is less than or equal to the applicable dollar amount under Section 402(g)(1)(B)
of the Code.
5.5 Six-Month Delay in Payment for Specified Employees
Notwithstanding anything herein to the contrary, in the event that a Participant
who is a Specified Employee is entitled to a distribution from the Plan due to
the Participant's Separation from Service, the lump sum payment or the
commencement of installment payments, as the case may be, may not be scheduled
to occur or occur before the date that is the earlier of (1) six months
following the Participant's Separation from Service for reasons other than death
or (2) the Participant's death.
5.6 Conflict of Interest Exception, Etc.
Notwithstanding the foregoing, the Administrator may, in its sole discretion,
pay benefits in a single lump sum if permitted under Treasury Regulation Section
1.409A-3(j)(4)(iii). In addition, the Administrator may, in its sole discretion,
accelerate the payment of benefits if and to the extent permitted under any of
the other exceptions specified in Treasury Regulation Section 1.409A-3(j)(4) to
the general rule in Section 409A of the Code prohibiting accelerated payments,
provided that the terms of Section 5.4 of the Plan shall govern whether benefits
will be paid in a single lump sum pursuant to the small benefit exception
contained in Treasury Regulation Section 1.409A-3(j)(4)(v).

11

--------------------------------------------------------------------------------



ARTICLE 6
SURVIVOR BENEFITS
6.1 Payment
Following the Participant's death, payment of the Participant's Deferral Account
will be made to the Participant's Beneficiary or Beneficiaries according to the
payment schedule elected or deemed elected according to Article 5.
6.2 Special Increase
This Section 6.2 applies as to any Participant who was first an Eligible
Employee under this Plan on or before December 31, 2008. If any such
Participant's death occurs within the first 10 years following the date on which
he or she first became an Eligible Employee, the balance existing on the date of
the Participant's death shall be doubled, excluding the portion of the balance
derived from deferrals and earnings thereon of Qualifying Awards and of Special
Awards unless the Special Award specifies such doubling. The doubled balance
will be paid out according to the payment schedule elected or deemed elected
according to Article 5. For the avoidance of doubt, the death benefit provided
in this Section 6.2 is intended as a separate plan within the meaning of Section
409A of the Code and Treasury Regulation Section 1.409A-1(c).


ARTICLE 7
BENEFICIARY DESIGNATION


The Participant will have the right, at any time, to designate any person or
persons as Beneficiary (both primary and contingent) to whom payment under the
Plan will be made in the event of the Participant's death. The Beneficiary
designation will be effective when it is submitted to the Administrator during
the Participant's lifetime in accordance with procedures established by the
Administrator.
The submission of a new Beneficiary designation will cancel all prior
Beneficiary designations. Any finalized divorce or marriage of a Participant
subsequent to the date of a Beneficiary designation will revoke such
designation, unless in the case of divorce the previous spouse was not
designated as a Beneficiary, and unless in the case of marriage the
Participant's new spouse has previously been designated as Beneficiary. The
spouse of a married Participant must consent in writing to any designation of a
Beneficiary other than the spouse.
If a Participant fails to designate a Beneficiary as provided above, or if the
Beneficiary designation is revoked by marriage, divorce, or otherwise without
execution of a new designation, or if every person designated as Beneficiary
predeceases the Participant, then the Administrator will direct the distribution
of the benefits to the Participant's estate. If a primary Beneficiary dies after
the Participant's death but prior to completion of benefits under this Plan, and
no contingent Beneficiary has been designated by the Participant, any remaining
payments will be paid to the primary Beneficiary's Beneficiary, if one has been
designated, or to the Beneficiary's estate.

12

--------------------------------------------------------------------------------



ARTICLE 8
CONDITIONS RELATED TO BENEFITS


8.1 Nonassignability
The benefits provided under the Plan may not be alienated, assigned,
transferred, pledged or hypothecated by or to any person or entity, at any time
or any manner whatsoever. These benefits will be exempt from the claims of
creditors of any Participant or other claimants and from all orders, decrees,
levies, garnishment or executions against any Participant to the fullest extent
allowed by law. Notwithstanding the foregoing, the benefit payable to a
Participant may be assigned in full or in part, pursuant to a domestic relations
order of a court of competent jurisdiction.
8.2 Unforeseeable Emergency Distribution
A Participant may submit a hardship distribution request to the Administrator in
writing setting forth the reasons for the request. The Administrator (or its
delegate) will have the sole authority to approve or deny such requests. Upon a
finding that the Participant has suffered an Unforeseeable Emergency, the
Administrator (or its delegate) may in its discretion, permit the Participant to
cease any on-going deferrals and accelerate distributions of benefits under the
Plan in the amount reasonably necessary to alleviate the Unforeseeable
Emergency. If a distribution is to be made to a Participant on account of an
Unforeseeable Emergency, the Participant may not make deferrals under the Plan
until one entire Plan Year following the Plan Year in which a distribution based
on an Unforeseeable Emergency was made has elapsed.
8.3 No Right to Assets
A Participant's benefits paid under the Plan will be paid from the general funds
of the Participant's Employer, and the Participant and any Beneficiary will be
no more than unsecured general creditors of that Employer with no special or
prior right to any assets of the Employer for payment of any obligations
hereunder. Neither the Participant nor the Beneficiary will have a claim to
benefits from any other Affiliate. Plan benefits are available to Eligible
Employees of EIX and its participating Affiliates. Amounts of compensation
deferred by Participants pursuant to this Plan accrue as liabilities of the
Employer under the terms and conditions set forth herein. By electing to defer
compensation under the Plan, Participants consent to EIX sponsorship of the
Plan, but acknowledge that EIX is not a guarantor of the benefit obligations of
other participating Affiliates. Each Affiliate is responsible for payment of the
accrued benefits under the Plan with respect to its own Eligible Employees
subject to the terms and conditions set forth herein. Notwithstanding the
foregoing or anything in the definition of “Employer” to the contrary, and at
the sole discretion of EIX, EIX may determine that for purposes of benefits
payable under the Plan, EIX shall be deemed to be the Employer obligated to pay
such benefits. Such an election by EIX may be made, in EIX's sole discretion, as
to all Plan benefits, as to only certain benefits, and/or as to only certain
Affiliates or Participants, and will be deemed an assumption of the specified
benefit obligations of the applicable Affiliates. Subject to the further
provisions hereof, EIX will be solely obligated to pay any such benefits and no
Participant (or Beneficiary) will have a claim as to any other Affiliate with
respect to such benefits. Upon an election by EIX under this Section 8.3,
benefits covered by the election will be paid from the general funds of EIX (and
not the Affiliate that would otherwise pay the benefits), provided that EIX may
require

13

--------------------------------------------------------------------------------



that as between EIX and the Affiliate that would otherwise pay such benefits,
the Affiliate will be responsible to pay EIX for the assumption of such
obligations in accordance with funding arrangements determined by EIX at the
time of election or any time thereafter. To the extent such Affiliate fails to
comply with such funding arrangements or obtains any refund or offset of
payments made from the Affiliate to EIX without the consent of EIX, the
Affiliate that would otherwise be responsible for payment of benefits to the
applicable Participant will remain responsible for such benefits. EIX will
effectuate any such election pursuant to this Section 8.3 by providing written
notice to the Administrator and the applicable Affiliates regarding the
effective date of such election, and the benefits, Affiliates and Participants
for which the election is applicable. The funding arrangements established by
EIX at the time of its election, or from time to time thereafter, will set forth
the method by which the Affiliates will remit funds to EIX in consideration of
compensation that would otherwise be paid by the Affiliate but which has been
deferred and is or becomes a Plan benefit obligation of EIX or other Plan
benefit obligations that are assumed by EIX. Such a method may include, but is
not limited to, lump sum payment by an Affiliate to EIX of relevant benefits
accrued through the date of EIX's election with regular periodic payments to EIX
of continuing accruals; regular periodic payments by an Affiliate to EIX
beginning with the date of EIX's election through the date such benefits become
due under the Plan; lump sum payment by an Affiliate to EIX at the time benefits
become due under the Plan; or intercompany payables and receivables used with
funding on a “pay-as-you-go” basis.
8.4 Protective Provisions
The Participant will cooperate with the Administrator by furnishing any and all
information requested by the Administrator, in order to facilitate the payment
of benefits hereunder, taking such physical examinations as the Administrator
may deem necessary and signing such consents to insure or taking such other
actions as may be requested by the Administrator. If the Participant refuses to
cooperate, the Administrator and the Employer will have no further obligation to
the Participant under the Plan.
8.5 Constructive Receipt
Notwithstanding anything to the contrary in this Plan, in the event the
Administrator determines that amounts deferred under the Plan have failed to
comply with Section 409A and must be recognized as income for federal income tax
purposes, distribution of the amounts included in a Participant's income will be
made to such Participant. The determination of the Administrator under this
Section 8.5 will be binding and conclusive.
8.6 Withholding
The Participant or the Beneficiary will make appropriate arrangements with the
Administrator for satisfaction of any federal, state or local income tax
withholding requirements and Social Security or other employee tax requirements
applicable to the accrual or payment of benefits under the Plan. If no other
arrangements are made, the Administrator may provide, at its discretion, for
such withholding and tax payments as may be required.

14

--------------------------------------------------------------------------------



8.7 Incapacity
If any person entitled to payments under this Plan is incapacitated and unable
to use such payments in his or her own best interest, EIX may direct that
payments (or any portion) be made to that person's legal guardian or
conservator, or that person's spouse, as an alternative to payment to the person
unable to use the payments. EIX will have no obligation to supervise the use of
such payments, and court-appointed guardianship or conservatorship may be
required.


ARTICLE 9
PLAN ADMINISTRATION


9.1 Plan Interpretation
The Administrator will administer the Plan and interpret, construe and apply its
provisions in accordance with its terms and will provide direction and oversight
as necessary to management, staff, or contractors to whom day-to-day Plan
operations may be delegated. The Administrator will establish, adopt or revise
such rules and regulations as it may deem necessary or advisable for the
administration of the Plan. The Administrator will interpret and construe the
Plan and the prior version of the Plan to comply with Section 409A of the Code.
All decisions of the Administrator will be final and binding.
9.2 Limited Liability
Neither the Administrator, nor any of its members or designees, will be liable
to any person for any action taken or omitted in connection with the
interpretation and administration of this Plan.


ARTICLE 10
AMENDMENT OR TERMINATION OF PLAN


10.1 Amendment of Plan
Subject to the terms of Section 10.3, EIX may at any time amend the Plan in
whole or in part, provided, however, that the amendment (i) will not decrease
the balance of the Participant's Deferral Account at the time of the amendment
and (ii) will not retroactively decrease the applicable Crediting Rates of the
Plan prior to the time of the amendment. EIX may amend the Crediting Rates of
the Plan prospectively, in which case the Administrator will notify the
Participant of the amendment in writing within 30 days after the amendment.
10.2 Termination of Plan
Subject to the terms of Section 10.3, EIX may at any time terminate the Plan. If
EIX terminates the Plan, distributions to the Participants or their
Beneficiaries shall be made on the dates on which the Participants or
Beneficiaries would receive benefits hereunder without regard to the termination
of the Plan except that payments may be made upon termination of the Plan if the
requirements for accelerated payment under Treasury Regulation
Section 1.409A-3(j)(4)(ix)(C) are satisfied.

15

--------------------------------------------------------------------------------



10.3 Amendment or Termination after Change in Control
Notwithstanding the foregoing, EIX will not amend or terminate the Plan without
the prior written consent of affected Participants for a period of two calendar
years following a Change in Control and will not thereafter amend or terminate
the Plan in any manner which affects any Participant (or Beneficiary of a
deceased Participant) who commences receiving payment of benefits under the Plan
prior to the end of the two year period following a Change in Control.
10.4 Exercise of Power to Amend or Terminate
EIX's power to amend or terminate the Plan will be exercisable by the
Compensation and Executive Personnel Committee of the EIX Board of Directors.


ARTICLE 11
CLAIMS AND REVIEW PROCEDURES


11.1 Claims Procedure for Claims Other Than for Vesting due to Disability
(a)    Except for claims due to Disability, the Administrator will notify a
Participant or his or her Beneficiary (or person submitting a claim on behalf of
the Participant or Beneficiary) (a “claimant”) in writing, within 90 days after
his or her written application for benefits, of his or her eligibility or
noneligibility for benefits under the Plan. If the Administrator determines that
a claimant is not eligible for benefits or full benefits, the notice will set
forth (1) the specific reasons for the denial, (2) a specific reference to the
provisions of the Plan on which the denial is based, (3) a description of any
additional information or material necessary for the claimant to perfect his or
her claim, and a description of why it is needed, and (4) an explanation of the
Plan's claims review procedure and other appropriate information as to the steps
to be taken if the claimant wishes to have the claim reviewed. If the
Administrator determines that there are special circumstances requiring
additional time to make a decision, the Administrator will notify the claimant
of the special circumstances and the date by which a decision is expected to be
made, and may extend the time for up to an additional 90-day period.
(b)    If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 60 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 60 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
60-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and the specific provisions
of the Plan on which the decision is based. If, due to special circumstances
(for example, because of the need for a hearing), the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Administrator, but notice of this deferral will be given to the
claimant. In the event of the death of the Participant, the same procedures will
apply to the Participant's Beneficiaries.

16

--------------------------------------------------------------------------------



11.2 Claims Procedure for Claims due to Disability
(a)    Within a reasonable period of time, but not later than 45 days after
receipt of a claim due to Disability, the Administrator or its delegate shall
notify the claimant of any adverse benefit determination on the claim, unless
circumstances beyond the Plan's control require an extension of time for
processing the claim. Except as contemplated by this Section, in no event may
the extension period exceed 30 days from the end of the initial 45-day period.
If an extension is necessary, the Administrator or its delegate shall provide
the claimant with a written notice to this effect prior to the expiration of the
initial 45-day period. The notice shall describe the circumstances requiring the
extension and the date by which the Administrator or its delegate expects to
render a determination on the claim. If, prior to the end of the first 30-day
extension period, the Administrator or its delegate determines that, due to
circumstances beyond the control of the Plan, a decision cannot be rendered
within that extension period, the period for making the determination may be
extended for an additional 30 days, so long as the Administrator or its delegate
notifies the claimant, prior to the expiration of the first 30-day extension
period, of the circumstances requiring the extension and the date as of which
the Administrator or its delegate expects to render a decision. This notice of
extension shall specifically describe the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the claim,
and the additional information needed to resolve those issues, and that the
claimant has at least 45 days within which to provide the specified information.
(b)    In the case of an adverse benefit determination, the Administrator or its
delegate shall provide to the claimant written or electronic notification
setting forth in a manner calculated to be understood by the claimant (i) the
specific reason or reasons for the adverse benefit determination; (ii) reference
to the specific Plan provisions on which the adverse benefit determination is
based; (iii) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why the material or
information is necessary; (iv) a description of the Plan's claim review
procedures and the time limits applicable to such procedures, including a
statement of the claimant's right to bring a civil action under Section 502(a)
of ERISA following an adverse final benefit determination on review and in
accordance with this Section 11.2 (v) if an internal rule, guideline, protocol
or similar criterion (“internal standard”) was relied upon in making the
determination, a copy of the internal standard or a statement that the internal
standard shall be provided to the claimant free of charge upon request; and
(vi) if the determination is based on a medical necessity or experimental
treatment or similar exclusion or limit, an explanation of the scientific or
clinical judgment for the determination or a statement that such explanation
shall be provided free of charge upon request.
(c)    If a claimant is determined by the Administrator not to be eligible for
benefits, or if the claimant believes that he or she is entitled to greater or
different benefits, the claimant will have the opportunity to have the claim
reviewed by the Administrator by filing a petition for review with the
Administrator within 180 days after receipt of the notice issued by the
Administrator. Said petition will state the specific reasons which the claimant
believes entitle him or her to benefits or to greater or different benefits.
Within 45 days after receipt by the Administrator of the petition, the
Administrator will afford the claimant (and counsel, if any) an opportunity to
present his or her position to the Administrator in writing, and the claimant
(or counsel) will have the right to review the pertinent documents. The
Administrator will notify the claimant of its decision in writing within the
45-day period, stating specifically the basis of its decision, written in a
manner calculated to be understood by the claimant and including the information
described in Section 11.2(b) above. If, due to special circumstances (for
example, because of the need for a hearing), the 45-day period is not
sufficient, the decision may be deferred for up to another 45 day period at the
election of the Administrator, but notice of this deferral will be given to the
claimant. In the event of the death of the Participant, the same procedures will
apply to the Participant's Beneficiaries.

17

--------------------------------------------------------------------------------



11.3 Dispute Arbitration
Notwithstanding the foregoing, and because it is agreed that time will be of the
essence in determining whether any payments are due to a claimant under the
Plan, a claimant may, if he or she desires, submit any claim for payment under
the Plan to arbitration. This right to select arbitration will be solely that of
the claimant and the claimant may decide whether or not to arbitrate in his or
her discretion. The "right to select arbitration" is not mandatory on the
claimant, and the claimant may choose in lieu thereof to bring an action in an
appropriate civil court. Once an arbitration is commenced, however, it may not
be discontinued without the mutual consent of both parties to the arbitration.
During the lifetime of the Participant only he or she can use the arbitration
procedure set forth in this section.
Any claim for arbitration may be submitted as follows: if a claimant has
submitted a request to be paid under the Plan and the claim is finally denied by
the Administrator in whole or in part, the claim may be filed in writing with an
arbitrator of the claimant's choice who is selected by the method described in
the next four sentences. The first step of the selection will consist of the
claimant submitting a list of five potential arbitrators to the Administrator.
Each of the five arbitrators must be either (1) a member of the National Academy
of Arbitrators located in the State of California or (2) a retired California
Superior Court or Appellate Court judge. Within one week after receipt of the
list, the Administrator will select one of the five arbitrators as the
arbitrator for the dispute in question. If the Administrator fails to select an
arbitrator within one week after receipt of the list, the claimant will then
designate one of the five arbitrators for the dispute in question.
The arbitration hearing will be held within seven days (or as soon thereafter as
possible) after the picking of the arbitrator. No continuance of said hearing
will be allowed without the mutual consent of the claimant and the
Administrator. Absence from or nonparticipation at the hearing by either party
will not prevent the issuance of an award. Hearing procedures which will
expedite the hearing may be ordered at the arbitrator's discretion, and the
arbitrator may close the hearing in his or her sole discretion when he or she
decides he or she has heard sufficient evidence to satisfy issuance of an award.
The arbitrator's award will be rendered as expeditiously as possible and in no
event later than one week after the close of the hearing.
In the event the arbitrator finds that the Administrator or the Employer has
breached the terms of the Plan, he or she will order the Employer to pay to the
claimant within two business days after the decision is rendered the amount then
due the claimant, plus, notwithstanding anything to the contrary in the Plan, an
additional amount equal to 20% of the amount actually in dispute. The award of
the arbitrator will be final and binding upon the Parties.

18

--------------------------------------------------------------------------------



The award may be enforced in any appropriate court as soon as possible after its
rendition. The Administrator will be considered the prevailing party in a
dispute if the arbitrator determines (1) that neither the Administrator nor the
Employer has breached the terms of the Plan and (2) the claim by the claimant
was not made in good faith. Otherwise, the claimant will be considered the
prevailing party. In the event that the Administrator is the prevailing party,
the fee of the arbitrator and all necessary expenses of the hearing (excluding
any attorneys' fees incurred by the Administrator) including the fees of a
stenographic reporter, if employed, will be paid by the losing party. In the
event that the claimant is the prevailing party, the fee of the arbitrator and
all necessary expenses of the hearing (including all attorneys' fees incurred by
the claimant in pursuing his or her claim and the fees of a stenographic
reporter, if employed) will be paid by the Employer by March 15 of the year
following the year in which the arbitrator determines who is the prevailing
party.
Notwithstanding the foregoing, if the claim is for Disability benefits, the
following rules apply: (1) the Administrator will not assert that a claimant has
failed to exhaust administrative remedies if the claimant does not submit to
arbitration, (2) any applicable statute of limitations or other similar defense
is tolled during the time the arbitration is pending, (3) the claimant may only
submit to arbitration after exhausting the claims procedures described above,
and (4) no fees or costs will be imposed on the claimant as part of the
arbitration (other than the claimant's attorneys' fees).


ARTICLE 12
MISCELLANEOUS


12.1 Successors
The rights and obligations of each Employer under the Plan will inure to the
benefit of, and will be binding upon, the successors and assigns of the
Employer.
12.2 Trust
The Employers will be responsible for the payment of all benefits under the
Plan. At their discretion, the Employers may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. The
trust or trusts may be irrevocable, but an Employer's share of the assets
thereof will be subject to the claims of the Employer's creditors. Benefits paid
to the Participant from any such trust will be considered paid by the Employer
for purposes of meeting the obligations of the Employer under the Plan.
12.3 Employment Not Guaranteed
Nothing contained in the Plan nor any action taken hereunder will be construed
as a contract of employment or as giving any Participant any right to continue
in employment with the Employer or any other Affiliate.
12.4 Gender, Singular and Plural
All pronouns and variations thereof will be deemed to refer to the masculine,
feminine, or neuter, as the identity of the person or persons may require. As
the context may require, the singular may be read as the plural and the plural
as the singular.

19

--------------------------------------------------------------------------------



12.5 Captions
The captions of the articles and sections of the Plan are for convenience only
and will not control or affect the meaning or construction of any of its
provisions.
12.6 Validity
If any provision of the Plan is held invalid, void or unenforceable, the same
will not affect, in any respect whatsoever, the validity of any other provisions
of the Plan.
12.7 Waiver of Breach
The waiver by EIX or the Administrator of any breach of any provision of the
Plan by the Participant will not operate or be construed as a waiver of any
subsequent breach by the Participant.
12.8 Applicable Law
The Plan will be governed and construed in accordance with the laws of
California except where the laws of California are preempted by ERISA.
12.9 Notice
Any notice or filing required or permitted to be given to the Administrator
under the Plan will be sufficient if in writing and hand-delivered, or sent by
first class mail to the principal office of EIX, directed to the attention of
the Administrator. The notice will be deemed given as of the date of delivery,
or, if delivery is made by mail, as of the date shown on the postmark.
12.10 ERISA Plan
The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for "a select group of management or highly
compensated employees" within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA. EIX is the
named fiduciary.
12.11 Statutes and Regulations
Any reference to a statute or regulation herein shall include any successor to
such statute or regulation.


IN WITNESS WHEREOF, EIX has adopted this amended and restated Plan effective the
24th day of October, 2012.


EDISON INTERNATIONAL


/s/ Daryl D. David
__________________________________________
Daryl D. David
Senior Vice President, Human Resources



20